Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149357(63)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149357
  v                                                          COA: 312721
                                                             Wayne CC: 12-004553-FC
  ASHLY DRAKE SMITH,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Innocence Network to participate
  as amicus curiae is GRANTED. The amicus brief submitted on December 5, 2014, by
  the Innocence Network is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014